UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1273


KAREN DISHMAN POWELL,

                Plaintiff - Appellant,

          v.

SYKES ENTERPRISES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:10-cv-00069-jpj-pms)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Dishman Powell, Appellant Pro Se.       John W. Campbell,
CONSTANGY, BROOKS & SMITH, LLC, Tampa, Florida; Robert P. Floyd,
III, CONSTANGY, BROOKS & SMITH, LLC, Fairfax, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Karen    Dishman      Powell       appeals    the    district   court’s

order   dismissing    her     employment        discrimination      complaint    for

failure to state a claim.           We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                  Powell v. Sykes Enters., Inc.,

No. 1:10-cv-00069-jpj-pms (W.D. Va. Feb. 25, 2011).                         We deny

Powell’s motion for appointment of counsel and dispense with

oral    argument    because      the    facts     and    legal    contentions    are

adequately    presented     in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2